655 S.E.2d 403 (2007)
WAKE CARES, INC., Patrice Lee, individually and as Guardian ad litem of her minor children Ian Lee, Delaney Lee, Margaret Lee and Bailey Lee; Kathleen Brennan, individually and as Guardian ad litem of her minor children, Elizabeth Brennan; Scott P. Haviland and Gihan I. El-Habbal, individually and as guardians ad litem of their children, Ahmed Haviland, Ayah Haviland and Iman Haviland; Michael John Stanton and Angela Marie Stanton, individually and as guardians ad litem of their children, Jacob Stanton, Alexis Stanton, Danielle Stanton, Dallas Stanton and Jordan Stanton; and Kimberly Sinnott and John Nadasky, individually and as guardians ad litem of their children, Reid Nadasky, Sean Nadasky, and James Nadasky, on behalf of themselves and others similarly situated, Plaintiffs,
v.
WAKE COUNTY SCHOOL BOARD and Lori Milberg, Horace J. Tart, Carol Parker, Rosa Gill, Susan Parry, Pattie Head, Eleanor Goettee, Ron Margiotta, and Beverley Clark, in their official capacity as members of the Wake County School Board, Defendants.
No. 364P07.
Supreme Court of North Carolina.
November 8, 2007.
Robert N. Hunter, Jr., Greensboro, William Peaslee, Cary, for Wake Cares, et al.
Ann Majestic, Kathleen P. Tanner, Christine Scheef, Raleigh, for Wake School Board, et al.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 25th day of July 2007 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."
MARTIN, J., recused.